     Case: 1:20-cv-07329 Document #: 30 Filed: 07/06/21 Page 1 of 1 PageID #:544

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

LGP Realty Holdings, LP, et al.
                                                 Plaintiff,
v.                                                              Case No.: 1:20−cv−07329
                                                                Honorable Andrea R. Wood
GRAYSLAKE STOP & SHOP, LLC, et al.
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 6, 2021:


         MINUTE entry before the Honorable Andrea R. Wood: Telephonic status hearing
held on 7/6/2021. In light of the parties' stipulation on the record, this case is dismissed in
its entirety without prejudice. All pending motions are terminated. Civil case terminated.
Mailed notice (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
